Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second following member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the second following member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the second following member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 depends from itself. 
Claim 11 recites the limitation "the fourth spring" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the guidance of the valve head" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note that this is different from the guidance recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-7, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szef et al. (EP1132275), hereinafter “Szef” in view of Heywood (U.S. Patent 1,568,159).
In regards to claim 1, Szef discloses a valve (1) for applying an emergency brake of a rail vehicle, the valve (1) comprising: a valve housing (5); an actuation member (7) to be actuated by a user; an actuation rod (3), connecting the actuation member (7); a guidance (G) for guiding the actuation rod (3) being provided within the valve housing (5), wherein the actuation rod (3) includes a first groove (13 closest to 7) and a second groove (13 farthest from 7); and a first following (11) member provided between the actuation rod (3) and the guidance (G), and being configured to stably rest in the first groove (13) or the second groove (13).

    PNG
    media_image1.png
    351
    521
    media_image1.png
    Greyscale


	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have utilized the valve disclosed by Szef to displace a valve head as taught by Heywood to facilitate the control of fluid flow.
In regards to claim 3, the first groove (13) and/or the second groove (13) are radial grooves and extend around the circumference of the actuation rod (3).
In regards to claim 4, a ridge (R) is provided between the first groove (13) and the second groove (13).
In regards to claim 5, the first groove (13) and/or the second groove (13) have a semi-circular or a semi-elliptical shape.
In regards to claim 6, the first following member (11) has a spherical or ellipsoidal shape.
In regards to claim 7, the first following member (11) is configured to stably rest in the first groove (13) or the second groove (13).
In regards to claim 10, the actuation member (7) has a hole which is configured to receive the upper part of the actuation rod (3), wherein a fourth spring (19) is arranged between the actuation member (7) and the upper part of the actuation rod (3), at least in the radial direction.

In regards to claim 13, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, it is the office’s position that the structure disclosed by the prior art is capable of performing the intended use.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753